Citation Nr: 1708656	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to March 1999.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2008 rating decision issued by the Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied a rating in excess of 10 percent for the Veteran's residuals of a low back injury or traumatic arthritis of the lumbosacral spine. 

In September 2012, the Board granted the Veteran a 20 percent rating for her low back disability, which was made effective the date of her claim.  A TDIU claim was inferred under Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded to the RO for development.  The Board also granted an increased rating for the Veteran's service-connected psychiatric disorder. 

The Veteran appealed the Board's decision not to grant her an increase in excess of 20 percent for her low back disability to the Court of Appeals for Veterans Claims (Court).  In July 2013 the parties entered into a Joint Motion for Partial Remand (JMR) requesting that the Court vacate the Board's decision to the extent that it failed to grant a rating in excess of 20 percent for the Veteran's low back disability.  The JMR was implemented by the Court in a July 2013 Order, and the case has now been returned to the Board.  Additionally, the Veteran's claim for TDIU was denied by the RO in an August 2013 rating decision.

The Board remanded the Veteran's claims for entitlement to an increased rating for residuals of a low back injury and entitlement to a TDIU in December 2013.  Supplemental Statements of the Case were issued in September 2016 and in November 2016.  

The Board notes that, prior to the certification of the appeal to the Board, the Veteran submitted a January 2017 statement withdrawing her appeal regarding the issue of entitlement to a TDIU.  As such, this issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the claim.

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination report concerning the Veteran's residuals of a low back injury include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service-connected residuals of a low back injury.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the lumbar spine sprain results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issue of entitlement to an increased rating.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


